ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Walsh Construction Company                    ) ASBCA No. 63035
                                              )
Under Contract No. W912PL-18-C-0027           )

APPEARANCES FOR THE APPELLANT:                   Larry W. Caudle, Jr., Esq.
                                                 Jonathan J. Straw, Esq.
                                                  Kraftson Caudle LLC
                                                  McLean, VA

                                                 Patrick M. Hartnett, Esq.
                                                  Hartnett Law Group
                                                  Fullerton, CA

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Mary K. Wrightson, Esq.
                                                 Brian M. Choc, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Los Angeles

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 16, 2022



                                                OWEN C. WILSON
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63035, Appeal of Walsh
Construction Company, rendered in conformance with the Board’s Charter.

       Dated: August 16, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2